Exhibit 10.1
STOCK REPURCHASE AGREEMENT
     This Stock Repurchase Agreement (the “Agreement”) is entered into as of
this 9th day of February, 2011, by and between Environmental Tectonics
Corporation, a Pennsylvania corporation, with its principal place of business at
125 James Way, Southampton, Pennsylvania 18966 (the “Company”), and H.F.
Lenfest, an individual residing in the Commonwealth of Pennsylvania, with
offices at 200 Barr Harbor Drive, Suite 450, Conshohocken, Pennsylvania 19428
(“Lenfest”).
BACKGROUND
     Lenfest owns Series E Preferred Stock of the Company, $0.05 par value per
share, with a stated value of one thousand dollars ($1,000.00) per share, and by
this Agreement the Company is repurchasing and retiring five hundred
(500) shares of Series E Preferred Stock upon the terms and subject to the
conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, Lenfest and the Company agree as follows:
     1. Repurchase and Retirement of 500 Shares of Series E Preferred Stock. On
the terms and subject to the conditions set forth in this Agreement, the Company
agrees to purchase from Lenfest and Lenfest agrees to sell, transfer, convey and
deliver to the Company five hundred (500) shares of Series E Preferred Stock of
the Company (the “Shares”) at the stated price of one thousand dollars
($1,000.00) per share.
     2. Payment for the Shares. The total purchase price for the Shares shall be
five hundred thousand dollars ($500,000) (the “Purchase Price”). Upon receipt of
the Purchase Price, Lenfest irrevocably appoints any officer of the Company as
his attorney to retire the Shares on the books of the Company, and to reissue
any certificates necessary to evidence his ownership of the Series E Preferred
Stock of the Company.
     3. Lenfest represents and warrants that he is the owner of record of all
right, title and interest, free and clear of all liens, in and to the Shares.
     4. Lenfest represents and warrants that he has the power and authority to
execute and deliver this Agreement and to consummate the transaction
contemplated hereby.
     5. The Company represents and warrants that the Company is a corporation,
duly organized, validly existing, and in good standing under the laws of the
Commonwealth of Pennsylvania.
     6. The Company represents and warrants that it has received approval from
the Board of Directors of the Company to consummate the transaction contemplated
hereby, and that the person signing this Agreement has the power and authority
to execute and deliver this Agreement.

 



--------------------------------------------------------------------------------



 



     7. The Company represents and warrants that this Agreement and all other
instruments or documents executed by the Company in connection herewith have
been duly executed by the Company, and constitute a legal, valid and binding
obligation of the Company, enforceable in accordance with their respective
terms.
     8. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.
     9. Entire Agreement, Amendment. This Agreement constitutes the entire
agreement between the Company and Lenfest with respect to the transaction
contemplated hereby, supersedes all prior or contemporaneous negotiations,
communications, discussions and correspondence concerning the subject matter
hereof, and may be amended or modified only with the written consent of the
Company and Lenfest.
     10. Severability. If any provision of this Agreement shall be prohibited by
or invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or any remaining provisions of this Agreement.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     12. Counterparts. This Agreement may be executed in separate counterparts,
either of which, when so executed, shall be deemed to be an original and both of
which, when taken together, shall constitute but one and the same agreement.
     WITH THE INTENT TO BE LEGALLY BOUND HEREBY, the above terms and conditions
are hereby agreed to and accepted as of the day and year first written above.

            ENVIRONMENTAL TECTONICS CORPORATION
      /s/ Duane D. Deaner       By: Duane D. Deaner      Title:   Chief
Financial Officer        H. F. LENFEST
      /s/ H. F. Lenfest       By: H. F. Lenfest           

 